Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed 8 March 2022 have been fully considered but they are not persuasive. 
Applicant has argued that it would not have been obvious to combine Rolland and Spiridonov because they teach different variations of stereolithographic additive manufacturing. Applicant has not pointed to any teaching away or veritable incompatibility between the two references. Rolland states some disadvantages of prior art forms of stereolithography, but that does not amount to a teaching away. Further, Applicant’s argument seems to be that Rolland is incompatible with Spiridonov because Rolland teaches an additive manufacturing process that is “continuous” in its formation of layers. Additive manufacturing is defined by the printing of articles in layers. This is opposed to injection molding, thermoforming, etc. where the product is formed in its entirety in a mold. 
Nevertheless, Rolland teaches that its process may be performed either in layerless slices (0173) or layer-by-layer slices (0174-0176). Further, even if the process is performed “layerlessly” such slices are layers under BRI. Applicant has not claimed that the process in claim 1 includes a waiting or pausing period that between formation of the layers. 
In conclusion, Rolland does not teach away from a layered process, and Rolland even explicitly teaches that its process may employ a traditional layer-by-layer manufacturing for at least part of the article (0174-0176). 

Claim Objections
Claim 1 recites “a plurality of visual display screens” twice. 
Claim 14 is objected to because of the following informalities:  Claim 14 has two periods. A claim should be a single sentence. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.


Claims 1-5, 7-10, and 12-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rolland et al. (US 20190185703 A1, hereinafter “Rolland”) in view of Spiridonov et al. (US 20090037011 A1, hereinafter “Spiridonov”).

Regarding claim 1, Rolland teaches a method for 3D printing a plurality of dental aligners ([0399] teaches Rolland’s methods may be used to make dental aligners) or a mouthguards from liquid photopolymer ([0039]-[0047] teaches a reactive photopolymer resin, see Fig. 25a-25b), the method comprising sequentially exposing ([0011]) liquid photopolymer to light emitted by a visual display screen ([0146] teaches the light source may be an LCD) or a plurality of visual display screens (see Figs. 17a-17b showing multiple light sources), thereby forming first layers (0174 teaches a layer-by-layer process may be employed) of a cured polymer aligner ([0399] teaches Rolland’s methods may be used to make dental aligners) or mouthguard, 
increasing the distance (0170 teaches raising the carrier; 0171 teaches raising the carrier repeatedly; see 0167-0170) between the first layers of the plurality of cured polymer aligner[s] or 
exposing additional liquid photopolymer (see 0167-0170) to light emitted by the visual display screen or plurality of visual display screens thereby forming one or more additional layers (0174) of the plurality of cured polymer aligner[s] or mouthguard[s]; and 
repeating (0171 teaches raising the carrier repeatedly) the increasing and the exposing
wherein the liquid (abstract teaches a polymerizable liquid) photopolymer contains a visible light or UV light photoinitiator ([0042] teaches a photoinitiator).

	Rolland fails to explicitly teach thereby forming layers of a plurality of cured polymer aligners or mouthguards simultaneously. 
	In the same field of endeavor Spiridonov teaches that a plurality of cured polymer aligners or mouthguards may be formed simultaneously (see Figs. 12-14; [0006] teaches stereolithography rapid prototyping; [0049] teaches making batches at once; see [0007]-[0008]). 
	It would have been obvious to a person having ordinary skill in the art before the effective filing date to combine the teachings of Rolland and Spiridonov. Rolland teaches that its method may be applied to the printing of mouth aligners ([0399]), and Spiridonov teaches that by making batches of dental materials simultaneously according to their process results in less wasted material ([0007]). Thus, a person having ordinary skill in the art before the effective filing date would have been motivated to combine Spiridonov’s teachings for those reasons. 



Regarding claim 3, Rolland teaches wherein the plurality of visual display screens are laid out in the same horizontal plane (see Figs. 16-17b showing multiple light sources in the same horizontal plane).

Regarding claim 4, Rolland teaches wherein each visual display screen  or wherein the plurality of visual display screens is a Liquid Crystal Display (LCD) ([0146] teaches the light source may be an LCD), Light emitting Diode (LED), Electronic paper (E Ink), Electroluminescent display (ELD), Plasma Display Panel (PDP) or Organic Light-emitting Diode Display (OLED).

Regarding claim 5, Rolland teaches wherein the visual display screen or wherein the plurality of visual display screens is a liquid crystal display (LCD) screen ([0146] teaches the light source may be an LCD).

Regarding claim 7, Rolland does not explicitly teach wherein the visual display screen has 250 pixels per inch or greater or wherein the plurality of liquid crystal display screens have 250 pixels per inch or greater. Rolland teaches that the light generator may have millions of pixel elements, with 3,000 or more rows and 3,000 or more columns ([0332]). Rolland teaches that very fine variations or gradations may be imparted on the object with a light projector having a 

Regarding claim 8, Rolland teaches wherein each layer of a cured polymer aligner or mouthguard is defined by a digital representation (see [0643] teaching the digital representation stored in the print file).

Regarding claim 9, Rolland teaches layers of approximately equal thicknesses ([0643] teaches layers with a variation below a defined threshold; [0183]). 
Rolland does not explicitly teach wherein the digital representation is formed by digitally sectioning a three-dimensional computer-aided design (CAD) image into layers. 
Spiridonov teaches that a stereolithography file may be created from a CAD image ([0006]). 
It would have been obvious to a person having ordinary skill in the art before the effective filing date to combine the teachings of Rolland and Spiridonov. Rolland teaches that its method may be applied to the printing of mouth aligners ([0399]), and Spiridonov teaches that by making batches of dental materials simultaneously according to their process results in less wasted material ([0007]). Thus, a person having ordinary skill in the art before the effective filing date would have been motivated to combine Spiridonov’s teachings for those reasons.


Alternatively the resolution of the printed object is a result effective variable. Rolland teaches that the size of each layer may depend in part upon factors such as temperature, pressure, or structure of the article being produced. 

Regarding claim 12, Rolland teaches wherein the liquid photopolymer comprises: at least one monomeric or oligomeric chemical species comprising at least one carbon- carbon double bond ([0269] teaches UV-curable (meth)acrylate blocked polyurethane; alternatively it teaches an acrylate or methacrylate diluent, both of which have a carbon-carbon double bond that is polymerisable) that is polymerisable by free radical polymerization ([0269] teaches UV-curable (meth)acrylate blocked polyurethane; alternatively it teaches an acrylate or methacrylate diluent) being present at a total amount of 10-98 wt % ([0269] teaches the diluent in 10-50 wt%; 10-50 wt% of diluent and 1% of initiator leaves 49-89% abpu); at least one photoinitiator ([0269] teaches a photoiniator for a UV curing operation) that absorbs UV, or blue light in the region between 350 nm and 460 nm present at a total amount of 0.1-10 wt % ([0269] teaches generally 1 wt% and UV curing, which broad curing includes the wavelength; [0208] teaches the light source using a 375 nm wavelength).

Regarding claim 13, Rolland teaches the method is carried out on a stereolithographic (see Fig. 17a-17b) 3D printer, wherein the 3D printer comprises: a visual display screen or a 
wherein a single build platform is in a plane parallel (see Figs. 16 and 17a-17b showing the build platform in parallel plane) to and aligned with the visual display screen or plurality of visual display screens.


Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rolland in view of Spiridonov and further in view of Feller et al. (US 20180264724 A1, hereinafter “Feller”).
Regarding claim 6, Rolland fails to teach wherein the liquid crystal display screen is a monochrome LCD screen or wherein the plurality of liquid crystal display screens are monochrome LCD screens. 
In the same field of endeavor Feller teaches that a light panel for stereolithography may be a monochromatic LCD ([0249]). 
It would have been obvious to a person having ordinary skill in the art before the effective filing date to combine the teachings of Rolland and Feller, as Feller teaches that a monochrome LCD increases the light intensity and increases build speed (0249). 

Claims 11 and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rolland in view of Spiridonov and further in view of Van Esbroeck et al. (US 20180333224 A1, hereinafter “Van Esbroeck”).


In the same field of endeavor Van Esbroeck teaches that a dental aligner may be coated with a compound that is safe for use in the mouth (see Fig. 4; [0007] teaches coating the aligner with a biocompatible polymer; [0047] teaches additive manufacturing of the aligner). 
It would have been obvious to a person having ordinary skill in the art before the effective filing date to combine the teachings of Van Esbroeck and Rolland as Van Esbroeck teaches that the coating allows for a smooth surface over the aligner which reduces refraction and diffusion of light ([0048]). 

Regarding claim 15, Rolland fails to teach the limitations of claim 15. 
In the same field of endeavor Van Esbroeck teaches wherein the stereolithographic 3D printer further comprises a station (Fig. 5 shows coating bath 230) to spray or coat the surface of the uncoated dental aligners or mouthguards with a reactive material that is safe ([0007] teaches coating the aligner with a biocompatible polymer) for use in the mouth. 
It would have been obvious to a person having ordinary skill in the art before the effective filing date to combine the teachings of Van Esbroeck and Rolland as Van Esbroeck teaches that the coating allows for a smooth surface over the aligner which reduces refraction and diffusion of light ([0048]).

Claim 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rolland in view of Spiridonov and further in view of Ebert et al. (US 20150131074 A1, hereinafter “Ebert”) and further in view of Van Esbroeck (US 20200368973 A1, hereinafter “Van Esbroeck 2”). 

Regarding claim 14, Rolland teaches an exposure station (see Figs. 17a-17b showing multiple light sources for an exposure station) comprising a vat and the visual display screen or a plurality of visual display screens (see Figs. 17a-17b showing multiple light sources), said vat and said visual display screen or screens being in the same vertical plane (see Figs. 16-17b showing multiple light sources in the same vertical plane as the vat), said exposure station being configured such that liquid photopolymer situated in the vat and between the build platform or platforms and the visual display screen or screens is exposed to a series ([0437]) of images on the visual display screen or screens, each image being a cross-section ([0437] teaches slicing a three dimensional article into 2D segments) of the plurality of dental aligners ([0399] teaches aligners) or mouthguards, partially curing (it should be noted that no polymerization is 100%, however Rolland teaches post curing in [0318] and [0324]) the liquid photopolymer to form a plurality of intermediate objects on the build platform.  
Rolland fails to teach a plurality of build platforms, a wash station, a post exposure station, and a load and unload station. 
In the same field of endeavor Ebert teaches wherein the method is carried out on a stereolithographic 3D printer comprising a plurality of build platforms (production platforms 1, 2,3, 4) and also comprising the following stations: 
a wash station (cleaning station 20) configured to remove unpolymerised photopolymer from the intermediate objects with a solution; 
a post exposure station (fixing station 40) comprising an illumination source of a wavelength configured to polymerise the partially cured photopolymer of the intermediate objects to form uncoated dental aligners or mouthguards; and 

It would have been obvious to a person having ordinary skill in the art before the effective filing date to combine the teachings of Rolland and Ebert as Ebert teaches that its method allows for construction in a spatially compact arrangement and in a time efficient manner which permits parallel processing of several shaped bodies ([0006]). 

Rolland and Ebert fail to teach a load and load station to remove printed objects from the build platform. 
In the same field of endeavor Van Esbroeck 2 teaches that a rotary build arrangement (similar to that taught in Ebert) allows for manually or automatic loading or unloading at a station after the part has been post-processed, cleaned, and cured ([0058]). 
It would have been obvious to a person having ordinary skill in the art before the effective filing date to combine the teachings of Rolland and Van Esbroeck 2 as Van Esbroeck 2 teaches that having a manual unloading station allows for easy removal via magnetic clips and an automatic unloading station allows for continuous, automatic and unattended pre-processing, printing and post-processing (sequential process) without interruption from the user ([0058]). 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Korten et al. (US 20210268730 A1) shows a stereolithographic method (Figs. 3-5) for the production of multiple dental devices via multiple build platforms simultaneously. 

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAUL SPIEL whose telephone number is (571)270-1619.  The examiner can normally be reached on M-F; 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abbas Rashid can be reached on 571-270-7457.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PAUL SPIEL/Examiner, Art Unit 1748                                                                                                                                                                                                        
	
/MATTHEW J DANIELS/            Primary Examiner, Art Unit 1742